internal_revenue_service number release date index number ------------------------------------------- --------------------- ---------------------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- telephone number --------------------- refer reply to cc tege eb ec plr-141519-07 date date legend company a -------------------------------------------------------- company b ---------------------------------------------------- taxpayer a --------------- taxpayer b --------------------- date a date b date c date d date e date f date g amount a amount b amount c amount d ----------------------- -------------------------- ------------------- -------------------------- ----------------------- ------------------------- ------------------------- ----------- -------- ------------- ----------- plr-141519-07 amount e ----------- dear -------------------------------------- this letter responds to your request dated date for a ruling on the federal_income_tax consequences under sec_83 of the internal_revenue_code code regarding the imposition of vesting restrictions upon certain shares of common_stock in company b the facts represented by taxpayer a and taxpayer b collectively taxpayers are as follows on date a taxpayers incorporated company a at all times relevant hereto taxpayer a was president and chief_executive_officer and taxpayer b was chief technical officer and secretary of company a taxpayers retained these positions in company b following the merger described below on date b taxpayers each purchased amount a shares of company a common_stock company a common_stock for amount b per share -----------------percent of this stock was substantially nonvested within the meaning of code sec_83 taxpayers each timely filed an election under code sec_83 with respect to their nonvested stock on date c in order to provide company a with additional capital taxpayer a purchased amount c shares of company a preferred_stock company a preferred_stock for amount d per share and taxpayer b purchased amount e shares of company a preferred_stock for amount d per share the company a preferred_stock was convertible into common_stock on a one-for-one basis the company a preferred_stock was substantially_vested within the meaning of code sec_83 and under the terms of the company a preferred_stock any common_stock received upon conversion thereof also would be substantially_vested on date d taxpayers incorporated company b for the purpose of a future reincorporation of company a into company b to facilitate an investment in company b by certain venture capital funds investors taxpayers and company b entered into among other things the following transactions on date e company a executed an agreement and plan of merger pursuant to which company a would be merged with and into company b in a reorganization described under code sec_368 reincorporation taxpayers represent that the reincorporation satisfied the requirements of and constituted a reorganization described under code sec_368 pursuant to the reincorporation each share of substantially_vested company a common_stock was exchanged for a substantially_vested share of company b’s common_stock company b common_stock each share of substantially nonvested company a common_stock was exchanged for a substantially nonvested share of company b common_stock with the substantially nonvested shares of company b common_stock remaining subject_to the same vesting restrictions as applied with respect to the company a common_stock plr-141519-07 and each share of substantially_vested company a preferred_stock was exchanged for a substantially_vested share of company b’s preferred_stock company b preferred_stock the respective rights and preferences of company b stock received in the reincorporation were substantially identical to the respective rights and preferences of the company a stock surrendered on date f taxpayer a and taxpayer b exercised their conversion rights with respect to approximately percent of their respective shares of company b preferred_stock conversions on date g taxpayer a and taxpayer b executed restriction agreements restriction agreements causing the company b common_stock to be substantially nonvested within the meaning of code sec_83 restricted company b common_stock neither taxpayer a nor taxpayer b filed an election under code sec_83 in connection with the imposition of vesting restrictions on their company b common_stock on date g the investors and company b completed a purchase and sale of company b preferred_stock on date g company b filed an amended and restated certificate of incorporation arci which modified the rights preferences privileges and terms of the company b preferred_stock to provide for among other things a liquidation preference equal to the price per share the investors paid for their company b preferred_stock under code sec_83 if in_connection_with_the_performance_of_services property is transferred to any person other than the person for whom the services are performed the excess of the fair_market_value of the property determined without regard to any restriction other than a nonlapse_restriction at the first time the rights of the person having the beneficial_interest in the property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever occurs earlier over the amount if any paid for the property shall be included in the gross_income of the person who performed the services in the first taxable_year in which the rights of the person having the beneficial_interest in the property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever is applicable sec_1_83-1 of the income_tax regulations regulations provides that property transferred in_connection_with_the_performance_of_services is not taxable under code sec_83 until it has been transferred to an employee or independent_contractor and becomes substantially_vested in such person sec_1_83-3 of the regulations provides that a transfer of property occurs when a person acquires a beneficial_ownership interest in such property sec_1_83-3 of the regulations provides that property is substantially nonvested when it is subject_to a substantial_risk_of_forfeiture and is nontransferable plr-141519-07 property is substantially_vested when it is either transferable or not subject_to a substantial_risk_of_forfeiture revrul_2007_49 2007_31_irb_237 sets forth the tax consequences under code sec_83 of imposing vesting restrictions on substantially_vested stock the revenue_ruling addresses three situations the imposition of restrictions on substantially_vested stock causing the stock to become substantially nonvested the exchange of substantially_vested stock for substantially nonvested stock in a reorganization described in code sec_368 and the exchange of substantially_vested stock for substantially nonvested stock in a taxable stock acquisition with respect to situation the revenue_ruling concludes that there is no transfer under code sec_83 when restrictions are imposed on substantially_vested stock causing the stock to become substantially nonvested with respect to situation sec_2 and however the revenue_ruling concludes that the exchange of substantially_vested stock for substantially nonvested stock in a reorganization under code sec_368 or a taxable stock acquisition constitutes a transfer of property subject_to code sec_83 based on the facts represented by the taxpayers we rule that i taxpayers did not recognize income under code sec_83 as a result of the conversions ii the imposition of restrictions on the company b common_stock pursuant to the restriction agreements did not result in a transfer of substantially nonvested company b common_stock under code sec_83 except as specifically ruled on above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code specifically no opinion is expressed as to the whether the transaction described above satisfies the requirements of code sec_368 in addition no opinion is expressed regarding federal tax consequences of the modifications described in the arci this ruling is directed only to the taxpayer who requested it code sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-141519-07 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely kenneth m griffin senior technician reviewer executive compensation branch office of the division counsel associate chief_counsel tax exempt government entities
